Title: From John Quincy Adams, 7 October 1819
From: Adams, John Quincy
To: 


				
					
					October 7, 1819
				
				I John Quincy Adams of Boston in the County of Suffolk and Commonwealth of Massachusetts Esquire, do make and declare this to be my last Will and Testament.I give and bequeath to my eldest Son George Washington Adams, all that real Estate in Quincy, in the County of Norfolk, known by the name of the Mount-Wollaston Farm, conveyed to me by my honoured father, by his Deed dated the twenty-third day of September last; And also one of the two dwelling Houses in Nassau-Street, Boston, which I purchased of John Lowell Esquire in June 1806: namely the house forming the corner of Nassau and Boylston Streets, with all the privileges and appurtenances thereto belonging—To have and to hold, to him and the heirs of his body forever.I give and bequeath to my second Son, John Adams, all the Lands, Houses and Appurtenances in said Quincy, conveyed to me, by my said father; by his Deeds, dated the eighth of August, one thousand eight-hundred and three, and the twenty-third of April, one thousand eight-hundred and four—and also, the land, which I purchased of Isaac  P. Davis in Nassau-Street, and in Hancock Street, Boston, on the 23d. and 28th. of April 1807. together with the dwelling houses, and other buildings standing thereon, and all the privileges, and appurtenances, thereto belonging. To have and to hold to him, and the Heirs of his body forever.I give and bequeath to my third Son Charles Francis Adams, my land in Court-Street–Boston, which I purchased of my father in September 1793. together with all the buildings which are, or may be standing thereon, and all the privileges and appurtenances thereto belonging—and also the second of the two dwelling Houses, in Nassau-Street–Boston, which I purchased of John Lowell Esquire in June 1806: with all its privileges and appurtenances, to have and to hold to him and the heirs of his Body forever.But all the Real Estate herein above bequeathed to my three Sons shall be subject to the charge of my wife’s dower.I give and bequeath to my beloved wife, Louisa Catherine Adams, in lieu of all her right to dower, or third part of my Estate real, personal, and mixed, all the lands, tenements and Hereditaments, of which I may die seized in the District of Columbia; with all their privileges and appurtenances. To Have and to Hold, the same, for the term of her natural life; and after her decease I give and bequeath the same to the eldest of my three sons, who may be living at the time of my said wife’s decease; or if the youngest of them, namely Charles Francis should alone be then living, to him—To Have and to Hold, to him, whichever of my said Sons, to whom this bequest shall become effective, and to his Heirs forever.I further give and bequeath to my said wife, all my Household Furniture, table-linen, Plate, Carriages and Horses, and Cows which shall be at Washington the place of my residence at the time of my decease, excepting Books, and papers, Manuscript or printed.I further give and bequeath to my said wife, eight hundred shares, in the Bank of the Metropolis at Washington, and one thousand Shares in the Planter’s Bank of Prince Georges County, Maryland with whatever dividends may be Live or accrueing upon them at the time of my decease.—And these bequests to my said wife, being in lieu of all her right of dower and thirds, in my Estate, if she accepts the same, are to exonerate all the remainder of my Estate of what kind or description so ever, from any and every claim on her part—But if she should decline accepting these bequests; then I give and bequeath to the eldest of my Sons who may be living at the time of my decease, or to the youngest if he only should then be living, all my real Estate in the District of Columbia, to have and to hold, to him and the Heirs of his body forever.I give and bequeath to the eldest of my Sons who may be living, at the time of my decease, or to the youngest if he only should survive me, all my manuscript Books and Papers, and all those given me by my honoured Father—Also the whole of my Library; which it is my desire may be kept and transmitted entire, to the eldest Son of my Posterity, in succession, as long as the Books shall last, and the succession be continued; and I do strictly enjoin it upon my Son, to whose benefit this bequest shall enure, to consider it as the most precious portion of his inheritance; and to employ all his faculties, upon which I implore the blessing of Almighty God, in improving the intellectual Treasure thus bestowed upon him, to the glory of God, and the good of his Country and of Mankind.And if either of my Sons should die, without leaving Heirs of his body, I then give and bequeath all the Real Estate, by this my Will given to him, to his two brothers, to have and to hold to them, and to the Survivor of them, as Joint-tenants and not as tenants in Common; and to the Heirs of the said Survivor’s body forever. and if any two of my said Sons should die without leaving any heirs of their Bodies, then I give and bequeath the whole of my Real Estate hereby bequeathed to either of them, and generally all Lands, Tenements, Hereditaments with their Privileges and Appurtenances, of which I may die seized, and not otherwise disposed of by this Will, to the survivor of my said three Sons, to have and to hold, to him, and the Heirs of his Body forever.And if my three Sons should die, neither of them leaving any heirs of his body then I give and bequeath, all the Real Estate, hereby bequeathed to them, to my honoured father, John Adams of Quincy Esquire, to Have and to Hold, during the term of his natural life; but subject to the payment of two thousand dollars a year; in quarterly payments of five hundred dollars each, to my beloved wife; and after the decease of my said Father I give and bequeath all the said Real Estate, to my said wife, for the term of her natural life—And after her decease, to my nephew John Quincy Adams, son of my brother Thomas Boylston Adams, of Quincy, Esquire, to have and to hold to him the said John Quincy Adams, and the Heirs of his body forever; but subject to the yearly payment of two thousand five hundred dollars a year, in quarterly payments manner following; to the said Thomas Boylston Adams his father, during his natural life; twelve hundred and fifty dollars a year. and afterhis decease to the yearly payment of five hundred dollars each, during the term of their natural lives respectively to Thomas Boyston Adams junr. Isaac Hull Adams, Joseph Harrod Adams, Abigail Smith Adams and Elizabeth Coombs Adams, children of my said br other.I give and bequeath to my said brother Thomas Boylston Adams, his two Notes to me, of five thousand dollars of 12. October 1816 and of two thousand dollars of September last; and direct my Executors to discharge the Mortgages of my said brother’s Estates at Braintree and at Medford, given to secure the payment of the said debts. To William Steuben Smith, John Adams Smith, and Caroline Amelila De Wint, children of my late Sister Abigail Smith, and to Susanna Boylston Clark, and Abigail, Louisa Smith Johnson, daughters of my late brother Charles Adams, two hundred and fifty dollars a year each; and after the decease of my said brother Thomas Boylston Adams, to each of his children, Thomas Boylston Adams junior, Isaac Hull Adams, Joseph Harrod Adams, Abigail Smith Adams and Elizabeth Coombs Adams; two hundred and fifty dollars a year, during the terms of their natural lives respectively.And as to my personal Estate, not otherwise disposed of by this Will, of what kind or description so ever it my be; after the discharge of my debts and funeral charges, which I direct to be done altogether therefrom, I give and bequeath all the remainder to my children, living at the time of my decease, equally to be divided between them.I hereby constitute my Sons who my be living, and of the age of seventeen years at the time of my decease, Executors of this my last Will and Testament, and I constitute my beloved wife, sole Guardian of my three Sons, until they shall arrive at the age of twenty one years respectively.I give and bequeath to the children of my late brother Charles Adams, his bond to me of September 1798 forI give and bequeath to my Nephew, William Steuben Smith, his Note offordollars; and three hundred dollars which he has borrowed of me at Washington, and of which I have no note.I give and bequeath to my nephew John Adams Smith, the pictures of his father and mother given me by my father, and also five hundred Dollars to be paid to him by my Executors, in twelve Months after my decease.I give and bequeath to my nephew John Quincy Adams, my lands at Salem in the State of Vermont; conveyed to me by Jonas Comins. To have and to hold to him, and his Heirs forever.I give and bequeath to my Niece, Caroline Amelia De Wint, and to my Cousin, Louisa Catherine Smith, five hundred dollars each, to be paid, in twelve Months after my decease.And I do hereby declare null and void all Wills heretofore made by me; and particularly one bearing date the 27th. day of July eighteen hundred and nine.In witness whereof, I have hereunto set my hand and Seal, at Boston this 7th day of October, in the year of our Lord eighteen hundred and nineteenSigned, Sealed, Published, and declared as the last Will and Testament of the said John Quincy Adams; in presence of us, who in the presence of the Testator, and of each other subscribe our names as witnesses hereto.I John Quincy Adams of Boston in the County of Suffolk, and Commonwealth of Massachusetts Esquire, do make and declare this to be my last Will and Testament.I give and bequeath to my eldest son, George Washington Adams, all that Real Estate, in Quincy in the County of Norfolk, known by the name of the Mount-Wollaston Farm, conveyed to me by my honoured father, by his Deed dated the twenty-third day of September last: and also, one of the two dwelling-houses in Nassau Street, Boston, which I purchased of John Lowell Esquire, in June 1806: namely the house forming the corner of Nassau and Boylston Streets; with all the privileges and appurtenances thereto belonging—To Have and to Hold, to him, and the Heirs of his Body forever.I give and bequeath to my second Son, John Adams, all the Lands, Houses, and Appurtenances in said Quincy, conveyed to me, by my said father; by his Deeds, dated the eight of August one thousand eight hundred and three, and the twenty-third of April, one thousand eight hundred and four: and also the land, which I purchased of Isaac P. Davis in Nassau-Street, and in Hancock Street, Boston, on the 23d. and 28th. of April 1807, together with the dwelling houses, and other buildings, standing thereon, and all the privileges and appurtenances thereto belonging—To have and to hold, to him, and the Heirs of his bBdy forever.I give and bequeath to my third Son, Charles Francis Adams, my land, in Court Street, Boston, which I purchased of my father in September 1793, together with all the buildings, which are, or may be standing thereon; and also the second of the two dwelling Houses in Nassau Street, Boston which I purchased of John Lowell Esquire, in June 1806: with all their privileges and appurtenances To have and to hold, to him and the heirs of his Body forever.I give and bequeath to my beloved wife, Louisa Catherine Adams, in lieu of all her right to Dower or third part of my Estate, Real, personal and mixed, all the Lands, Tenements, and Hereditaments, in the District of Columbia, of which I may die seized; with all their Privileges, and appurtenances; To Have and to Hold, the same, for the term of her natural life; and after her decease, I give and bequeath the same to the eldest of my three Sons, who may be living at the time of my said wife’s decease; or if the youngest of them, namely Charles Francis should alone be then living, to him—To Have and to hold, to him, whichever of my said Sons, to whom this bequest shall become effective, and to the Heirs of his Body forever—I further give and bequeath to my said wife, all my Household, Bed, Table, and Kitchen Furniture, Plate, Carriages and Horses which shall be at the place of my residence, at the time of my decease, excepting Books and papers, Manuscript or printed.I further give and bequeath to my said wife, eight hundred shares in the Bank of the Metropolis at Washington—and one thousand Shares in the Planter’s Bank of Prince George’s County, Maryland; with whatever dividends may be due or accrueing upon them at the time of my decease: And these bequests to my said wife, being in lieu of all her right of dower, and thirds in my Estate, if she accepts the same, are to exonerate all the remainder of my Estate; of what kind or description soever, from any and every claim on her part. But if she should decline accepting these bequests, then I give and bequeath, to the eldest of my Sons, who may be living at the time of my decease, or to the youngest, if he only should then be living, all my Real Estate in the District of Columbia, To Have and to Hold to him, and the Heirs of his Body forever.I give and bequeath to the eldest of my Sons, who may be living at the time of my decease, or to the youngest, if he only should survive me, all my Manuscript Books and Papers, and all those, given me by my  Father. Also the whole of my Library; which it is my desire may be kept and transmitted entire, to the eldest Son of my Posterity, in succession, as long as the Books shall last, and the succession be continued: and I do strictly enjoin it upon my Son, to whose benefit this bequest shall enure, to consider it as the most precious portion of his inheritance, and to employ all his faculties, upon which I implore the blessing of Almighty God, in improving the intellectual Treasure thus committed to him, to the glory of God, and the good of his Country and of Mankind.And if either of my Sons should die without leaving Heirs of his Body, I then give and bequeath all the Real Estate, by this my Will given to him, to his two brothers, to have and to hold to them, and to the survivor of them, as Joint-tenants and not as Tenants in Common; and to the Heirs of the said Survivor’s body forever. And if any two of my said Sons should die without leaving any heirs of their bodies; then I give and bequeath the whole of my Real–Estate, hereby bequeathed to either of them, and generally, all Lands, Tenements and Hereditaments, with their Privileges and Appurtenances, of which I may die seized, and not otherwise disposed of by this Will, to the Survivor of my said three Sons, to Have and to Hold, to him and the Heirs of his body forever.And if my three Sons should die, neither of them leaving any heirs of his body; then I give and bequeath all the Real Estate hereby bequeathed to them, to my Father, John Adams of Quincy, Esquire—to have and to hold, for the term of his natural life; but subject to the payment of two thousand dollars a year, in quarterly payments of five hundred dollars each, to my beloved wife; and after the decease of my said Father, I give and bequeath all the said Real Estate, to my said wife, for the tern of her natural life—And after her decease to my nephew John Quincy Adams, son of my brother Thomas Boylston Adams of Quincy Esquire; to have and to hold to him the said John Quincy Adams, and the Heirs of his body forever; but subject to the yearly payment of two thousand five hundred dollars in manner following.To the said Thomas Boylston Adams his father, twelve hundred and fifty dollars a year during his natural lifeTo William Steuben Smith, John Adams Smith, and Caroline Amelia De Wint, children of my late Sister Abigail Smith; and to Susanna Boylston Clark, and Abigail Louisa Smith Johnson, daughters of my late brother Charles Adams, two hundred, and fifty dollars a year each; and after the decease of my said Brother Thomas Boylston Adams, to each of his children, Thomas Boylston Adams junior, Isaac Hull Adams, Joseph Harrod Adams, Abigail Smith Adams and Elizabeth Coombs Adams, two hundred and fifty dollars a year during the terms of their natural lives respectively.I give and bequeath to the children of my said brother Thomas Boylston Adams, his two Notes to me, for five thousand dollars, and two thousand dollars; the former, bearing date the 12th. of October 1816. and the latter the 25th. of September last—together with the interest which may be due upon the same at the time of my decease; for the benefit of his children—And I direct my Executors to endorse the said two Notes, and to assign the said Mortgages to a Trustee or Trustees to have and to hold the Estates at Braintree and at Medford, mortgaged to me for the payment of the said two Notes and interest; for the use of all the children of my said brother who may be living at the time of my decease, and of their heirs, as Tenants in Common forever.I give and bequeath to my nephew John Quincy Adams, my lands at Salem in the State of Vermont; conveyed to me, by Jonas Comins—To have and to Hold, to him and his Heirs forever.I give and bequeath to the children of my late Brother Charles Adams, his Bond to me upon interest, for two thousand two hundred and seventy two dollars, bearing date the 22d. of April 1799.I give and bequeath to my nephew William Steuben Smith his Note to me, upon interest, for one thousand and eighty-eight dollars and three Cents, dated 27. April 1814 also three hundred dollars which he has borrowed of me at Washington, and for which I have no Note.I give and bequeath to my nephew John Adams Smith, the Portraits of his father and mother given to me by my father: and also five hundred dollars, to be paid to him by my Executors in twelve Months after my decease.And as to my personal Estate, not otherwise disposed of by this Will; of what kind, or description so ever it my be; I charge it, first, with the payment of one thousand dollars a year, to my father, conformably to my bond of the 23d. of September last—Secondly with the payment of the above legacy of five hundred dollars, to my said nephew, John A. Smith. and thirdly with the payment of all my debts and funeral charges. After which, I give and bequeath all the remainder to my children, living at the time of my decease, equally to be divided between them.I hereby constitute my Sons who my be living at the time of my decease, Executors of this my last Will and Testament, from and after they shall have attained the age of seventeen years respectively;  and I constitute my beloved wife, sole Guardian of my three Sons, until they shall respectively have attained the age of twenty-one years.And I do hereby declare null and void all Wills heretofore made by me; and particularly one bearing date the 27th.  of July 1809.In witness whereof I have hereunto set my hand and Seal at Boston this seventh day of October, in the year of our Lord eighteen hundred and nineteen.Signed, Sealed, Published and declared as the last Will, and Testament of the said John Quincy Adams, in presence of us, who in the presence of the Testator; and of each other subscribe our names as witnesses hereto. (the words “the children of” being previously interlined, and the word “said” erased on the third page)
				
					John Quincy AdamsJoseph Mall—James H. FosterEdw. 
				
				
					Cancelled 25. Octr. 1832
				J. Q. Adams